DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 12 and 24, the phrase "the fixed value is a plurality of fixed values" renders the claim indefinite because it is unclear how a singular value can be multiple values.
Claim 30 recites the limitation "the prestored set of first timing relationships" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 19-24, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frenne et al. (US Pub. 2019/0208408).
Regarding claims 1, 7 and 19, Frenne teaches a method for Hybrid Automatic Repeat reQuest (HARQ) feedback indication, for applying to a base station and comprising: determining present downlink data to be sent to User Equipment (UE) (step 301 Schedule DL data and feedback in Figure 3a); generating uplink HARQ feedback indication information for the present downlink data (step 302 Control message containing the DCI is sent in Figure 3), a timing relationship indicated by the uplink HARQ feedback indication information being comprised in a set of first timing relationships between time-domain units where downlink data for the UE are located and time-domain units for uplink HARQ feedback of the downlink data (“HARQ-ACK transmission type” in [0054], “A DCI bit field may be introduced in a DL data scheduling DCI message also referred to as a scheduling DCI message.” in [0055] and “The DCI bit field represents the delay value e.g. denoted as k_HARQ_i, wherein i=0, 1, 2, 3, defining a subframe offset relative to the subframe for which the wireless device 10 receives the DCI, assuming an example of 4 values. See table A” in [0056], Table A and hence the bits in the DCI indicated the delay k_HARQ relative to the downlink transmission for transmitting back HARQ-ACK); and sending the present downlink data and Downlink Control Information (DCI) carrying the uplink HARQ feedback indication information to the UE (step 301 Schedule DL data and feedback in Figure 3a, step 302 and 303 Control message containing the DCI and the DL data are sent in Figure 3).
Regarding claims 2, 8 and 20, Frenne teaches receiving capability information reported by the UE (step 804 in Figure 8); in response to determining, according to the capability information, that the UE supports dynamic HARQ feedback, generating the set of first timing relationships; and sending the set of first timing relationships to the UE (“table A may be used when capability of the wireless device 10 is known and scheduling delays k_HARQ_i, i=0, 1, 2, 3 has been configured by higher layers.” in [0060]).
Regarding claims 3, 9 and 21, Frenne teaches predefining a set of second timing relationships between time-domain units where downlink data supported by a present system are located and the time-domain units for uplink HARQ feedback of the downlink data, or notifying the set of second timing relationships to the UE through signaling; receiving capability information reported by the UE; in response to determining, according to the capability information, that the UE supports dynamic HARQ feedback, generating a generation configuration for the set of first timing relationships; and sending, to the UE, the generation configuration for generating, by the UE, the set of first timing relationships according to the generation configuration and the set of second timing relationships (“a complete nominal table is used before capability of the wireless device 10 is signalled and RRC configuration of the table has been established.  See table B or table C.” and “table A may be used when capability of the wireless device 10 is known and scheduling delays k_HARQ_i, i=0, 1, 2, 3 has been configured by higher layers.” in [0060], Table C and hence the second timing relationships are signaled to the UE before receiving the capability information of the UE, “additionally, a second or other DCI bit field is introduced in a scheduling DCI message.  The second bit field may represent the adjusted or dynamic value k_dyn_i, i=0, 1, 2, or a subframe offset relative to the subframe for which the wireless device 10 receives the DCI” in [0061] and hence is some cases based on the reported capability it is determined that the UE supports dynamic HARQ feedback).
Regarding claims 4, 10 and 22, Frenne teaches the uplink HARQ feedback indication information is carried in an information field of the DCI, and a bit length of the information field is a fixed value or is determined based on a number of timing relationships comprised in the set of first timing relationships (step 804 in Figure 8 and “table A may be used when capability of the wireless device 10 is known and scheduling delays k_HARQ_i, i=0, 1, 2, 3 has been configured by higher layers.” in [0060] and in this example the bit length of the information fields is fixed to 2 bits and is also determined on the number of timing relationship comprised in the set of first timing relationships as it is 2 bits required to represent a choice out of 4 values).
Regarding claims 5, 11 and 23, Frenne teaches the signaling comprises Radio Resource Control (RRC) signaling, a Media Access Control (MAC) Control Element (CE) or physical-layer signaling (“a complete nominal table is used before capability of the wireless device 10 is signalled and RRC configuration of the table has been established.  See table B or table C.” and RRC signaling is used).
Regarding claims 6, 12 and 24, Frenne teaches in response to the UE does not support dynamic HARQ feedback, the uplink HARQ feedback indication information is a fixed value, the fixed value is a plurality of fixed values in the set of first timing relationships and is preset by a present system or configured by the base station (see Table D after [0061] when DCI format = 00 indicates k_stat for non-dynamic HARQ feedback).
Regarding claim 29, Frenne teaches the set of first timing relationships is a subset of the set of second timing relationships (“a complete nominal table is used before capability of the wireless device 10 is signalled and RRC configuration of the table has been established.  See table B or table C.” in [0060], “The radio network node 12 will not indicate a smaller k_HARQ_i in the scheduling DCI message than the wireless device 10 has capability to support” in [0058], the first timing relationship is limited by the UE capability).
Regarding claim 30, Frenne teaches a communication system implementing the method of claim 1, comprising the base station and the UE, wherein the UE is configured to: obtain the uplink HARQ feedback indication information by parsing the received DCI (step 302 in Figure 3a); acquire the timing relationship between the time-domain unit where the present downlink data is located and the time-domain unit for uplink HARQ feedback of the present downlink data according to the uplink HARQ feedback indication information and the prestored set of first timing relationships (step 304 in Figure 3a); and send the uplink HARQ feedback information for the present downlink data according to the acquired timing relationship, to thereby achieve dynamic HARQ feedback (step 305 in Figure 3a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414